  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK                                   ^ \\yuc ^^             ^           ^
  TRUSTEES OF THE NORTHEAST CARPENTERS
  HEALTH,PENSION, ANNUITY, APPRENTICESHIP,                         V             1 cA-L' <-<.)(a
  AND LABOR MANAGEMENT COOPERATION
                                                                       REPORT &
  FUNDS,
                                                                       recommendation
                                       Petitioners,                    I9-CV-30I2(ERK)(SMG)
                -against-

 EXCEL INSTALLATIONS,LLC,
                                                                   /k^)<bUj ch
                                                                 [aa.4 UaWV
                                      Respondent.
                                                            -X
 GOLD,STEVEN M., U.S.M.J.:

                                          Introduction

        Petitioners, Trustees ofthe Northeast Carpenters Health, Pension, Annuity,
 Apprenticeship, and Labor Management Cooperation Funds ("petitioners" and/or the "Funds"),
 bring this action under the Employment Retirement Income Security Act of 1974("ERISA") 29
 U.S.C. § 1132(a)(3), and the Labor Management Relations Aet("LMRA"),29 U.S.C. § 185, to
confirm and enforce an arbitration award against Excel Installations, LLC ("respondent").
Petition to Confirm Arbitration Award ("Petition")^ I, Dkt. I. Specifically, petitioners seek to
confirm an arbitration award rendered pursuant to a collective bargaining agreement (the
"CBA")between respondent and the New England Regional Council of Carpenters (the
"Union"). Id. The arbitrator awarded petitioners a total of$89,539.19. M|24. Respondent
has failed to appear or otherwise challenge the petition.
       United States District Judge Edward R. Korman has referred the petition to me for a
report and recommendation. For the reasons stated below, I respectfully recommend that
petitioners' arbitration award be eonfirmed in all respects. I further recommend that petitioners
be awarded interest on the amount awarded at the rate of9% per annum from the date ofthe
  award until the date a final judgment is entered. Finally, I recommend that petitioners be
  awarded $1,454.95 in attorneys' fees and costs incurred in bringing this action.
                                                Facts

          Respondent entered into a CBA with the Union in July 2011. Southeast Region
  Agreement("CBA")at 1, Dkt. 1-2. The CBA continues to bind the parties inasmuch as neither
  one has notified the other of an intent to modify it. Id. Art. 33; Petition 9-10. Under the
 CBA,respondent is obligated "to make contributions to the Funds for all work within the trade
 and geographical Jurisdiction ofthe Union" and to "comply with the agreements...plans and/or
 regulations" ofthe Funds, including the Funds' policy for the collection of delinquent
 contributions. Id.    11, 13-14; CBA Art. 16(a); Employer Contribution Audit and Collection
 Policy ("Collection Policy"), Dkt. 1-3.

        The present dispute arose when,from December 2018 through February 2019,
 respondent failed to submit reports "such that the Funds [could] not determine the amount owed
 by the employer for a given month." Petition      15, 18; Mem.ofLaw in Supp. of Petition to
 Confirm Arbitration Award ("Mem.") at 3-4, Dkt. 4. In such instances, the Collection Policy
permits the Funds to treat respondent's failure to report as "presumptive evidence of
delinquency. Collection Policy Art. 3.2. Petitioners responded by initiating arbitration to
recover delinquent contributions in accordance with the procedures set out in the parties'
agreements. Notice ofIntent to Arbitrate ("Notice"), Dkt. 1-4; CBA Art. 5(b); Collection Policy
Art 2.3(A).

       Following a hearing on March 27, 2019, the arbitrator concluded that respondent was
"delinquent in payment offringe benefit contributions to the Funds, in violation of its obligation
under the Agreement for the payroll periods ofDecember 1, 2018 through February 28, 2019."
  Collection Award and Order (the "Award") at 2, Dkt. 1-5. The arbitrator went on to award a
  total of$89,539.19, comprised of a principal deficiency of$77,038.20, interest in the amount of
  $579.23, liquidated damages of$10,271.76, attorneys' fees in the amount of$900 plus an
  additional 10% interest per annum for attorneys' fees not paid within thirty days from the date of
  the award, and the arbitrator's fee of$750. Award ITf 1-3.
          Respondent did not appear at the arbitration hearing, Award at 1, and has not paid any
 part ofthe arbitrator's award. Petition 125. Nor did respondent make any application to vacate
 or modify the award. Id. 126. Despite apparently having been properly served, Dkt. 8,
 respondent has failed to appear in or otherwise defend this action. Petitioners now ask the Court
 to deem their petition an unopposed motion for summary judgment, Dkt. 9, and to confirm the
 arbitration award and grant their request for attorneys' fees and costs. Petition at 7.

                                             Discussion

    I.       Appropriateness of Summary Judgment
         A petition to confirm an arbitration award is "akin to a motion for summary judgment."
D.H. Blair & Co. v. Gottdiener, 462 F.3d 95, 109(2d Cir. 2006). Even when unopposed,
treating a petition to confirm or vacate an arbitration award as a motion for entry of a default
judgment is "generally inappropriate," because the petition is "generally accompanied by a
record, such as an agreement to arbitrate and the arbitration award decision itself, that may
resolve many of the merits or at least command judicial deference." Id.
         However, where, as here, respondent fails to appear in both the arbitration and the
subsequent confirmation proceeding, the distinction becomes "somewhat academic." Laundry,
Dry Cleaning Workers & Allied Indus. Health Fund, Unite Here v. Jung Sun Laundry Grp.
Corp., 2009 WL 704723, at *3(E.D.N.Y. Mar. 16, 2009). In such cases, regardless of whether
  the court treats the unopposed petition as a motion for defaultjudgment or unopposed motion for
  summary Judgment, the record lacks any meaningful challenge to petitioners' claims. Under
  these circumstances, courts in this district have sometimes reviewed unopposed petitions to
  confirm arbitration awards as motions for defaultjudgments. Local 363, United Elec. Workers
 ofAm., Int I Union ofJourneymen & Allied Trades v. Laser Lite Elec., Inc., 2017 WL 9939041,
 at *3(E.D.N.Y. Nov. 9, 2017), supplemented by 2018 WL 3635044(E.D.N.Y. Apr. 2, 2018)
 (collecting cases).

          Here, petitioners ask the Court to deem their petition an unopposed motion for summary
 judgment. Dkt. 9. Their request is consistent with Second Circuit precedent. See Trs. ofNe.
 Carpenters Health, Pension, Annuity, Apprenticeship v. Espinosa Grp., Inc., 2019 WL 632280,
 at *l-*2(E.D.N.Y. Feb. 14, 2019). Accordingly, 1 review the petition to confirm the arbitration
 award as an unopposed motion for summary judgment. I note, however, that the same result
 would obtain in this case regardless of whether the petition is viewed as a motion for entry of a
defaultjudgment or one for summary judgment.
    II.      Confirming the Arbitration Award

    A. Legal Standards

          In the context of a petition to confirm an arbitration award, the [moving party's] burden
is not an onerous one." Finkel v. Pomalee Elec. Co., 2018 WL 1320689, at *5(E.D.N.Y. Feb.
22, 2018), report and recommendation adopted, 2018 WL 1318997(E.D.N.Y. Mar. 14, 2018)
(citation omitted). Confirmation of an arbitration award is "a summary proceeding that merely
makes what is already a final arbitration award a judgment ofthe court." D.H. Blair, 462 F.3d at
110(quoting Florasynth, Inc. v. Pickholz, 750 F.2d 171, 176(2d Cir. 1984)). "[Ijmprovident,
even silly, factfinding does not provide a basis for a reviewing court to refuse to enforce the
  [arbitrator s] award." Major League Baseball Players Ass'n v. Garvey, 532 U.S. 504, 509
 (2001)(internal quotation marks and citation omitted). Rather, the award must be confirmed if
 there is "a barely colorable justification for the outcome reached." D.H. Blair, 462 F.3d at 110
 (citation omitted). Specifically "under the LMRA[,]an arbitration award should be upheld as
 long as It draws its essence from the collective bargaining agreement and is not merely an
 exercise ofthe arbitrator's own brand ofindustrial justice." Trs. ofEmpire State Carpenters
 Annuity, Apprenticeship, Labor-Mgmt. Cooperation, Pension, & Welfare Funds v. HVHEnter.
 Corp., 2014 WL 923350, at *4(E.D.N.Y. Mar. 10, 2014)(internal quotation marks and citation
 omitted); see also UnitedPaperworkers Int'l Union, AFL-CIO v. Misco, Inc., 484 U.S. 29, 37
(1987)(noting that federal labor statutes reflect a "decided preference for private settlement of
 labor disputes through arbitration as opposed to more extensive court intervention).
    B. The Arbitration Award

        Here, the arbitration award clearly "draws its essence" from the CBA and Collection
Policy. The CBA requires respondent to "make fringe benefit contributions to those fringe
benefit funds designated by the Union, in the ariiounts set forth in th[e] Agreement." CBA Art.
16(a). To ensure that obligation is met, the Collection Policy directs respondent to submit
 reports of work for which contributions to the Funds are required." Collection Policy Art. 3.2.
Failure to do so is "presumptive evidence of delinquency," id., in which case respondent is liable
for those contributions, liquidated damages, interest accruing from the due date, attorneys' fees,
and costs, including the arbitrator's fee and filing fees. CBA Art. 16(b); Collection Policy Art.
2.1(D), 6.1, 6.2, 6.3. Thus, upon finding that respondent was "delinquent in the payment of
fringe benefit contributions to the Funds...for the payroll period of December 1, 2018 through
    February 28, 2019," the arbitrator was justified in awarding delinquent contributions, interest,
   liquidated damages, fees, and costs. Award at 2.

            As to the arbitrator's calculations, "[tjhat the Court does not have all the documentation
   on which the Arbitrator relied does not preclude confirmation ofthe award." Trs. ofthe Ne.
   Carpenters Health, Pension, Annuity, Apprenticeship, & Labor-Mgmt. Cooperation Funds v.
   Countrywide Home Improvement, Inc., 2017 WL 5690922, at *2(E.D.N.Y. Nov. 27, 2017).
   This IS especially so when "nothing in the record suggests that the arbitrator's award was
  procured through fraud or dishonesty or that any other basis for overturning the award exists."
  Trs. ofNe. Carpenters Health, Pension, Annuity, Apprenticeship, & Labor Mgmt. Cooperation
  Funds V. W.B.E. Walls & Ceilings, Inc., 2019 WL 2079825, at *3(E.D.N.Y. May 10, 2019)
  (internal quotation marks and citation omitted). Here, moreover, petitioners submitted an
  estimate ofthe amounts owed per month as an attachment to their notice of intent to arbitrate,
  and that estimate appears to support the arbitrator's principal calculation.' The estimate indicates
 that respondent owed $25,679.40 before interest and liquidated damages for each month of
 under-reported hours. Thus, the arbitrator's principal award of$77,038.20 for three months of
 delinquency—December 2018 through the end ofFebruary 2019—adds up. Award t 1.
        However, when petitioners' estimates ofliquidated damages and interest are compared to
 the amount awarded by the arbitrator, it appears that the arbitrator likely awarded liquidated
 damages and interest for December 2018 and January 2019 but not February 2019. It is not clear
 whether this was intentional or whether the arbitrator mistakenly applied the interest and
liquidated damages calculations from the petitioners' estimate, which calculates totals only for


'These calculations are included at the end of petitioners' notice of intent to arbitrate. Dkt. 1-4. Although estimates
are made only for December of 2018 and Januaiy of2019, adding a like amount of contributions due for February of
2019 results in a total equal to the amount awarded by the arbitrator.
   two ofthe three months of delinquency. See Notice at 2. In any event, petitioners seek only to
  confirm the arbitrator's award and not to modify it; moreover, were petitioners' motion
  considered a motion for defaultjudgment, any effort to enhance the arbitrator's award would be
  thwarted by Fed. R. Civ. P. 54(c), which prevents an award that "differ[s] in kind from, or
  exceed[s] in amount, what is demanded in the pleadings." See Trs. ofLocal 7 Tile Indus. Welfare
  Fundv. Larsen Marble & Tile, LLC,2018 WL 6363923, at *8, n. 3(E.D.N.Y. Nov. 19, 2018),
  report and recommendation adopted as modified, 2018 WL 6344188(E.D.N.Y. Dec. 5 2018)^
  I therefore respectfully recommend that the arbitration award be confirmed and that a judgment
 of$89,539.19 be entered in petitioners' favor.^
      C. Pre-Judgment Interest

            In addition to the sum awarded at arbitration, petitioners request "interest from the date of
 the Award through the date ofjudgment." Petition at 7. "Whether to award prejudgment interest


   Though unopposed petitions to confirm arbitration awards are treated as motions for summary judgment the
 rationale of Rule 54(c) applies. "[T]he defending party should be able to decide on the basis ofthe reliefrequested
 TJ original
 Merz  5\{i F 3dpleading
                 157, 159whether
                          (2d Cir.to2007)
                                      expend the time,added)
                                         (emphasis      effort,(quoting
                                                                and money   necessary
                                                                        10 Charles    to defend
                                                                                   Alan  Wright,the action."
                                                                                                 Arthur       Silge
                                                                                                         Miller,    v
                                                                                                                 & Mary
w? 47053, at"Tc5(E.D.N.Y,    ""dProcedure,
                               Mar. 16, 2015)§(applying
                                               2663 (1998));    alsodefault
                                                        Rule 54(c)    Korean  Trade Ins.
                                                                            judgment  ruleCorp.
                                                                                           to an v.unopposed
                                                                                                     Eat It Corp., 2015
                                                                                                               petition
to confirm an arbitration award). While courts may correct miscalculations that are "clear from the face ofthe
award," O'Learyv. Classic Tuxedo. Ltd., 2015 WL 5562345, at *14(E.D.N.Y. Aug. 14 2015) report and
recommendation adopted, 2015 WL 5562348(E.D.N.Y. Sept. 18, 2015), this is not such a cas^ Omitting an entire
month of liquidated damages and interest is too significant to be "clearly" a miscalculation or mistake See Al-
Azhari V. Merit CapitalAssocs.. Inc., 2000 WL 151914, at *2(S.D.N.Y. Feb. 14, 2000)(holding that "evident
material niiscalculation ofthe figures" was not present when arbitrators "merely rendered a lump sum award" and
there was no colorable claim of manifest disregard or other improper influence"). This case is also distinguishable
trom those where the arbitrator, presumably inadvertently, awards more than the CBA permits. See Trs. ofEmpire
State Carpenters Annuity. Apprenticeship. Labor Mgmt. Co-op.. Pension. & Welfare Funds v. Flooring Experts,
 "''''ccoo    4042357 at *7(E.D.N.Y. Aug. 8, 2013)(reducing arbitrator's liquidated damages awards since it
     1 c,                           delinquent contributions), report and recommendation adopted, 2013 WL
/ 2007
Inc. oooi^m                              'Po^ricil
         WL 3407065, at 2(S.D.N.Y. Nov. 14, 2007)of  Carpenters
                                                   (reducing    Pension
                                                             award       Fundv. fees
                                                                   of arbitration Brookside
                                                                                      by halfContracting Co.,
                                                                                              in accordance
with clear provision in the CBA).
Mn addition to the total amount of$89,539.19, the arbitrator awarded petitioners interest at a rate of 10% per annum
or attorneys fees not paid within thirty days from the date ofthe award. However, because in the next section I
recommend an award of pre-judgment interest at a rate of9% per annum on the total arbitration award including
attorneys' fees, 1 do not separately confirm this aspect ofthe award.
  in an action to confirm an arbitration award is in the discretion ofthe trial court, but there is a
  presumption in favor of prejudgment interest." W.B.E. Walls & Ceilings, 2019 WL 2079825, at
  *3 (internal quotation marks omitted)(citing A^.ZC. Dist. Council ofCarpenters v. Gen-Cap
  Indus., Inc., 2012 WL 2958265, at *4(S.D.N.Y. July 20, 2012)). That presumption generally
  prevails when the CBA provides that arbitration awards shall be "final and binding." See e.g.
 Bldg. Material Teamsters Local 282 v. A Star Bus. Servs. ofN.Y. Corp., 2012 WL 3568262, at *6
 (E.D.N.Y. May 30, 2012), report and recommendation adopted, 2012 WL 3230481 (E.D.N.Y.
  Aug. 6, 2012). Here, the CBA provides that "[t]he decision ofthe Arbitrator shall be final and
 binding on all parties concerned," making an award of pre-judgment interest appropriate. CBA
 Art. 4(4).

           Though the"LMRA is silent with respect to a pre-judgment interest rate[,]...the common
 practice among courts within this Circuit is to grant interest at a rate of9% per annum under
 New York State law." Bldg. Material Teamsters, 2012 WL 3568262, at *6 (internal quotation
 marks and citations omitted);     also W.B.E. Walls & Ceilings, 2019 WL 2079825, at *3.
 Accordingly, the Court respectfully recommends awarding interest to petitioners at a rate of9%
per year, or 0.75% per month, from the date ofthe arbitration award through the date final
Judgment is entered.

    III.      Attorneys' Fees and Costs

        A. A ttorneys'Fees

        Finally, petitioners request attorneys' fees and costs incurred in the present action. Under
ERISA, parties are entitled to reasonable attorneys' fees and costs in actions initiated to recover
delinquent contributions pursuant to a collective bargaining agreement. 29 U.S.C.
§ 1132(g)(2)(D). Although that entitlement does not necessarily extend to petitions to confirm
   arbitration awards, courts tend to award fees when respondents "refuse[] to abide by an
   arbitrator's decision withoutjustification." Trs. ofNe. Carpenters Health, Pension, Annuity,
   Apprenticeship, & Labor Mgmt. Cooperation Funds v. CEI Contractors, Inc., 2019 WL 117603,
   at *4(E.D.N.Y. Jan. 7, 2019);              also Local 807 Labor-Mgmt. Health & Pension Funds v.
   Showtime on the Piers, LLC,2019 WL 440641, at *4(E.D.N.Y. Jan. 14, 2019), report and
   recommendation adopted, 2019 WL 438476(E.D.N.Y. Feb. 4, 2019). In addition, petitioners'
   Collection Policy provides that "Attorneys' fees shall be due to the Fund from a delinquent
  employer at the hourly rate charged to the Fund for all time spent by Counsel in collection
  efforts pursuant to Article III [Legal Action and Settlement]." Collection Policy Art. 6.2
  (emphasis added). Thus, petitioners are entitled to recover the attorneys' fees they incurred in
  bringing this action. The only remaining issue is whether the requested fees are reasonable.^
           Attorneys fees are determined by "multiplying a reasonable hourly rate by the number of
 reasonably expended hours. The reasonable hourly rate should be what a reasonable, paying
 client would be willing to pay, given that such a party wishes to spend the minimum necessary to
 litigate the case effectively." Bergerson v. N.Y. State Office ofMental Health,652 F.3d 111, 289
(2d Cir. 2011)(internal quotation marks omitted). The Second Circuit's forum rule also
 "generally requires use of'the hourly rates employed in the district in which the reviewing court
 sits in calculating the presumptively reasonable fee.'" Id at 290(quoting Simmons v. N.Y.C
 Transit Auth, 575 F.3d 170, 174(2d Cir. 2009)).
           Courts m the Eastern District of New York have approved hourly rates ranging from
$200 to $400 per hour for partners, $200 to $300 per hour for senior associates, $100 to $200 per


InoSS'j                                      Collection Policy quoted in the text arguably entitles petitioners to
S."    ners^^S^^^^^^
Petitioners, though, seek only                                                ofthe
                                 reasonable attorneys' fees and costs," Petition ^ 28.reasonableness'of that rat!
  hour for more junior associates, and $85 to $100 per hour for paralegals." N.Y.C. Dist. Council
  ofCarpenters v. Trs. ofN.Y.C. Dist. Council ofCarpenters Welfare Fund, 2018 WL 3768586, at
   3- 4(E.D.N.Y. July 23, 2018), report and recommendation adopted sub nom. Trs. ofN.Y.C.
  Dist. Council ofCarpenters Welfare Fund v. Best Made Floors, Inc., 2018 WL 3785331
 (E.D.N.Y. Aug. 8, 2018)(awarding an hourly rate of$300 to a partner with over twenty years of
  experience; an hourly rate of$200 to "of counsel" with less than five years of experience; and,
  an hourly rate of$90 to legal assistants); see also CEI Contractors, 2019 WL 117603, at *6
 (reducing the hourly rate from $225 to $200 for an associate who graduated four years earlier
 who "had handled the prosecution ofnumerous ERISA collection actions"); Trs. ofLocal 7 Tile,
 2018 WL 6363923, at *6(reducing the hourly rate for an associate who graduated four years
 earlier from $265 to $200 and reducing the hourly rate for legal assistants from $115 to $90).
        Elere, petitioners seek a total of$1,285 for 5.9 hours of work completed by the law firm
 Virginia & Ambinder, LLP("V&A")in connection with the petition to confirm the arbitration
 award. Petition TJ 34. Specifically, one partner, Nicole Marimon, billed 0.6 hours at $300 per
 hour, an associate, Kelly Malloy, billed 4.6 hours at $225 per hour, and a paralegal with the
 initials "TG" billed 0.7 hours at $100 per hour. Invoice Submitted to Ms. Kim Topuri
( Invoice ), Dkt. 1-7. Ms. Marimon has only five years of experience since graduating law
school, while Ms. Malloy has only one. Petition      30-31. Nevertheless, Ms. Marimon's rate
seems reasonable given her position as partner and as the most senior attorney on the case. Ms.
Malloy's rate is, however, high for a first-year associate. See Trs. ofLocal 813 Pension Tr. Fund
V. Highbuilt Contracting Corp., 2015 WL 1529677, at *8(E.D.N.Y. Mar. 31, 2015)(reducing a
second-year associate's fee from $200 to $175). I therefore respectfully recommend reducing



                                                10
   Ms. Malloy's rate to $175 per hour. I further recommend reducing the paralegal's rate from
   $100 per hour to $90 per hour in light ofthe cases cited above.
          Once It determines appropriate hourly rates, the court reviews "the reasonableness ofthe
   hours billed," ensuring that the amount oftime billed is not "excessive, redundant or otherwise
  unnecessary." Trs. ofLocal 7 Tile, 2018 WL 6363923, at *7(quoting Bourgal v. Atlas Transit
  Mix, 1996 WL 75290, at *7(E.D.N.Y. Feb. 7, 1996)). After reviewing petitioners' invoice,
  submitted m accordance with A F. State Ass'nfor Retarded Children, Inc. v. Carey, 711 F.2d
  1136, 1148(2d Cir. 1983), 1 find the 5.9 hours billed to be reasonable. Applying the reduced
  rates enumerated above to the hours billed results in fees totaling $1,048, which I respectfully
  recommend be awarded.

         B. Costs


        Petitioners also seek reimbursement for costs in the present action. Specifically, they
 seek $475 for court filing and service fees. Petition 135. "[CJourts routinely make awards for
 costs pursuant to FRISA in confirmation proceedings." Local 363, 2017 WL 9939041, at *6
(quoting Abondolo v. Jerry WWHS Co., Inc., 829 F. Supp. 2d 120, 130(F.D.N.Y. 2011));
 also Fed. R. Civ. Pro. 54(d)(1)("Unless a federal statute, these rules, or a court order provides
 otherwise, costs—other than attorney's fees—should be allowed to the prevailing party."). Fven
parties entitled to costs, however, must "adequately document and itemize the costs requested."
Local 363, 2017 WL 9939041, at *6 (citation and internal brackets omitted). Here, petitioners
are clearly entitled to costs but have not submitted documentation for the full amount requested.
Though the $400 filing fee is verified by the docket, petitioners' invoice identifies only $6.95 for
postage and no other costs. 1 therefore respectfully recommend awarding $406.95 in costs as
opposed to the $475 requested.



                                                11
                                                   Conclusion

           For the foregoing reasons, I respectfully recommend that the Court confirm the
  arbitration award and enter judgment against respondent Excel Installations in the amount of
  $89,539.19, with interest at the rate of90/0 per annum accruing from the date ofthe arbitration
  award through the date a final judgment is entered. I recommend, in addition, that the Court
  award petitioners $1,454.95 in attorneys' fees and costs incurred in bringing this petition to
  confirm the arbitration award.

          Any objections to the recommendations made in this Report must be made within
 fourteen days after filing ofthis Report and Recommendation and, in any event, on or before
 December 27, 2019. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b)(2). Failure to file timely
 objections may waive the right to appeal the District Court's order. Small v. Sec'y ofHealth
 & Human Servs., 892 F.2d 15,16(2d Cir. 1989)(discussing waiver under the former ten-day
 hmit). Counsel for petitioners shall serve a copy ofthis Report and Recommendation
                                                                                                    on

respondent by letter and promptly file proof ofservice with the Court.


                                                   /s/
                                                   Steven M. Gold
                                                   United States Magistrate Judge
Brooklyn, New York
December 13, 2019



U:\#ECC 2019-2020\I9-cv-30I2 Excellnstallations\19-cy-3012 Trustees v. Excel Installations
                                                                                             R&R FINAL,docx




                                                     12
